         Case 1:17-cv-06779-WHP Document 49 Filed 06/14/19 Page 1 of 1
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                    June 14, 2019
VIA ECF
Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Williams v. U.S., et al., No. 17 Civ. 6779 (WHP)

Dear Judge Pauley:

       In the above-captioned action, this Office represents the United States of America,
Federal Bureau of Prisons, Officer Michael Kearins, and Officer Lee Plourde (collectively,
“Defendants”).

       I write respectfully pursuant to section III.F of Your Honor’s Individual Practices. The
papers filed in connection with Defendants’ motion to dismiss are as follows:

   •   Dkt. No. 41: Defendants’ notice of motion to dismiss
   •   Dkt. No. 42: Defendants’ memorandum of law in support of the motion to dismiss
   •   Dkt. No. 46: Plaintiff’s memorandum of law in opposition to the motion to dismiss
   •   Dkt. No. 47: Declaration of Plaintiff’s counsel in opposition to the motion to dismiss
   •   Dkt. No. 48: Defendants’ reply memorandum of law in support of the motion to dismiss

       Courtesy copies of these filings will be provided to chambers. I thank the Court for its
consideration of this matter.

                                                   Respectfully,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                             By: __________________________
                                                 Jennifer C. Simon
                                                 Assistant United States Attorney
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Te1701l: (212) 637-2746
                                                 Email: Jennifer.Simon@usdoj.gov
